Exhibit 10.52

Amendment to Change in

Control Agreement

The parties to that certain Change in Control Agreement (the “Agreement”) dated
            do hereby agree to amend the Agreement as follows in order to comply
with requirements of Internal Revenue Service Code Section 409A:

Sections [5](a) and [5](b) are hereby deleted in their entirety and the
following substituted in lieu thereof:

[5].(a) Form and Time of Payment. The cash amounts provided for in Section 4
above shall be paid in a single lump sum payment on the regularly scheduled
payroll day immediately following the 55th day after your termination date (but
in no event later than March 15th following the calendar year in which occurs
the later of the time the legally binding right to the payment arises or the
time such right first ceases to be subject to a substantial risk of forfeiture).
It is intended that these payments constitute short-term deferred compensation
within the meaning of the applicable Treasury regulations pursuant to
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).
Notwithstanding the preceding two sentences, if you are a “specified employee”
at the time you separate from service with Company and any payment or benefit
under Section [4] is determined to constitute non-qualified deferred
compensation, such payment shall be made or such benefit shall be provided on
the first payroll of the seventh month after your separation from service with
the Company, all as determined in accordance with Section 409A of the Code.

(b) Condition. The Company’s obligation to pay or provide the payments and
benefits described in Sections [4](b)(2) through (6) shall be contingent upon
your signing (and failing to revoke during any applicable revocation period)
within 55 days following separation from service, a general release of claims in
favor of the Company and its affiliates. In the event the general release of
claims in favor of the Company and its affiliates is not signed, or is revoked,
within the 55 days following separation from service, you will forfeit all
rights to the payments and benefits described in Section [4](b)(2) through (6).

This amendment to the Agreement may be executed in counterparts, each of which
will constitute an original and all of which, when taken together, will
constitute one agreement.

All other terms, provisions and conditions of the Agreement not herein amended
shall remain in full force and effect.